DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
On the IDS filed 13 Jan 2021 the following references were considered to the extent possible. No English translation of the references were provided.
EA-201401117-A1
ES-2408279-A2 
The following reference was lined through on the IDS filed 13 Jan 2021 as a duplicate reference: 
Chen, D.K., et al., “Evaluation of D-xylose and 1% methyl-alpha-D-glucopyranoside Fermentation Tests for Distinguishing Enterococcus Gallinarum From Entrococcus Faecium” J. Clin. Microbiol., 2000 Oct, 38(10): 3652-3655; PMID: 11015378.
The reference was also listed on the IDS filed 28 April 2022 and was considered.
It is noted that the following reference was loaded to the file wrapper but was not included on a provided IDS and was not considered:
Chen, T., et al (2009) Heat Shock Protein 70, Released from Heat-Stressed Tumor Cells, Initiates Antitumor Immunity by Inducing Tumor Cell Chemokine Production and Activating Dendritic Cells via TLR4 Pathway The Journal of Immunology 182(3); 1449-1459.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 10 of the claim currently states “whether said first pharmaceutical composition is administered to said subject”. It is anticipated that this is a typo and is meant to read “wherein said first pharmaceutical composition is administered to said subject”. Appropriate clarification or correction is required.

Claim 48 is objected to because of the following informalities:  The claim currently states “wherein said subject is intolerance to a chemotherapy treatment” correction to “wherein said subject is intolerant to a chemotherapy treatment” is advised.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 26 and 54, The instant claims are drawn to a method for treating cancer in a subject in need thereof comprising administering to the subject a pharmaceutical composition comprising a bacteria strain of the genus Enterococcus, wherein said bacteria strain comprises a 16S rRNA gene that has at least 95% (claim 26) or 99% (claim 54) sequence identity to the polynucleotide of SEQ ID NO: 2 as determined by a Smith-Waterman homology search algorithm using an affine gap search with a gap opening penalty of 12 and a gap extension penalty of 2, and a BLOSOM matrix of 62. 
It is not apparent from the disclosure that applicant was in possession of a representative number of species of Enterococcus bacteria with at least 95% or 99% 16S rRNA sequence identity to SEQ ID NO: 2 to demonstrate possession of the claimed genus for use in cancer treatment with a PD-L1 inhibitor. Furthermore, there is a structure-function relationship claimed in which the Enterococcus bacteria with 16S rRNA of SEQ ID NO: 2 is used to treat cancer in a subject in need thereof; however, details regarding the 16S rRNA structure required for cancer treatment is not available in the disclosure other than to say that the bacteria must be from the genus of Enterococcus.
The state of the art prior to the effective filing date of the claimed invention demonstrates that the functional relationship between Enterococcus and its ability to treat cancer when used in combination with a PD-L1 antibody is dependent on the species of the bacteria. For example, Routy, B., et al (2018) Gut microbiome influences efficacy of PD-1-based immunotherapy against epithelial tumors Science 359; 1-7 studied the microbiome from fecal samples of non-small cell lung cancer patients who responded and did not respond to treatment with PD-1/PD-L1 blockade and teaches that Enterococcus species including Enterococcus hirae, Enterococcus durans, Enterococcus gallinarum, Enterococcus faecalis, and Enterococcus mundtii were enriched in the samples of patients who responded but Enterococcus casseliflavus was found in patients who did not respond (page 3, Figure 2G.). Based on the teachings of Routy, it is likely that not every Enterococcus bacteria is capable of treating cancer when used in combination with a PD-L1 inhibitor. A search under the guidelines provided for sequences with 95% identity or more to SEQ ID NO: 2 identified the reference US 20140147425 A1 (Henn, M.R., et al) 29 May 2014 in which a bacteria species Enterococcus casseliflavus was identified as having a 16S ribosomal RNA (16S rRNA) comprising a polynucleotide with a 98.9% match to instant claim SEQ ID NO: 2 as shown in the alignment below.

    PNG
    media_image1.png
    792
    733
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    756
    732
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    381
    730
    media_image3.png
    Greyscale


The Enterococcus casseliflavus 16S rRNA shown above falls under the claim limitations of at least 95% or 99% (rounding up 98.9%) identical to SEQ ID NO:2. Based on the teachings of Routy that  Enterococcus casseliflavus species were found in the fecal samples of patients who did not respond to PD-L1 therapy, it is likely that the use of the above species in the method of the instant disclosure would not only fail to treat cancer but could also limit the therapeutic efficacy of the PD-L1 inhibitor.
	The parameters set in the instant claims also include the bacteria species Enterococcus avium as taught by WO2007114517A1 (Kawaguchi, M.) 11 October 2007 which is shown to comprise a 16S rRNA sequence 95.8% identical to SEQ ID NO: 2 as shown in the alignment below:

    PNG
    media_image4.png
    943
    731
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    987
    744
    media_image5.png
    Greyscale

The Enterococcus avium 16S rRNA shown above falls under the claim limitations of at least 95% identical to SEQ ID NO:2, however, there is no indication in the instant disclosure, or the prior art, as to whether it would be beneficial or detrimental if used in the method of the instant application.
Overall, there is no structure-function defined relationship in the instant invention or the prior art as to which species of Enterococcus with 16S rRNA at least 95% or 99% identical to instant application SEQ ID NO:2 could be used in the method of the instant application. Furthermore, it is demonstrated by the alignments above that the instantly claimed invention claims a genus of bacteria that speaks to more species than the Enterococcus gallinarum used in the instant disclosure. Based on this it is not reasonably conveyed to one of ordinary skill in the relevant art that the inventor was in possession of the claimed invention at the time that the application was filed; therefore, instant claims 26 and 54 were determined to not meet the written description requirement.

Claims 27-53 and 55-63 are rejected by virtue of their dependency on a rejected claim. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46, 47, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 46, the claim is drawn to the method of claim 26 and includes the limitation “wherein said subject is non-responsive or partially responsive to administering said second pharmaceutical composition alone, as compared to said administering”. It is unclear which “said administering” the claim is referring to as the term administering is used previously in the claim itself and also in several places in claim 26. If “said administering” is referring to the method of treatment of claim 26 in which (i) and (ii) are administered to a subject in need thereof, it is recommended that the claim be reworded to clearly state this.
Furthermore, it is unclear from the claim language whether the claim is speaking to the status of the patient who is being selected for treatment with the method of claim 26 (a patient who is non-responsive or partially responsive to PD-L1 inhibitors) or if the claim is drawn to outcomes of the method taught in claim 26 where the responsiveness is improved using the method of claim 26 over using the PD-L1 inhibitor alone. Appropriate correction/clarification is required.

Regarding claim 47, the claim is drawn to the method of 46 and includes the limitation of “wherein said subject has not been administered with an anti-cancer agent or therapy for treating said cancer prior to said administering”. It is unclear which “said administering” the claim is referring to as the term administering is used previously in the claim itself and also in several places in claim 26. If “said administering” is referring to the method of treatment of claim 26 in which (i) and (ii) are administered to a subject in need thereof, it is recommended that the claim be reworded to clearly state this.
Furthermore, claim 46, on which claim 47 depends, includes the limitation “wherein said subject is non-responsive or partially responsive to administering said second pharmaceutical composition alone, as compared to said administering”. It is unclear how a patient could have not been administered an anti-cancer agent or therapy prior to the administration of the combined treatment and also be found to be non-responsive or partially responsive to administration of the second composition alone compared to the combined combination. Appropriate clarification is required.

Regarding claim 49, the claim is drawn to the method of claim 26 and includes the limitation “wherein said administering is more effective to treat cancer”. It is unclear which “said administering” the claim is referring to as the term administering is used in several places in claim 26. If “said administering” is referring to the method of treatment of claim 26 in which (i) and (ii) are administered to a subject in need thereof, it is recommended that the claim be reworded to clearly state this.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 29, 30, 31, 40-58, 60, and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,839,655 B2 (Mulder, I.E., et al) 12 Dec 2017 (priority date 20 Nov. 2015) in view of Routy, B., et al (2018) Gut microbiome influences efficacy of PD-1-based immunotherapy against epithelial tumors Science 359; 1-7.

Regarding claims 26 and 64, Mulder teaches a method of treating cancer in a subject in need thereof (abstract, “this invention provides compositions comprising bacterial strains for treating and preventing cancer”; page 13, Column 4, lines 30-31, “method of treating or preventing cancer”). Mulder teaches that the method comprises administering to said subject:
A pharmaceutical composition that comprises a therapeutically effective amount of a bacteria strain of the genus Enterococcus (page 12, column 2, lines 23-26, “a composition comprising a bacterial strain of the species Enterococcus gallinarum, for use in a method of treating of preventing cancer”; page 13, column 3, lines 1-3, “the composition of the invention comprises one or more pharmaceutically acceptable excipients or carriers”; page 20, column 17, “a composition of the invention includes a therapeutically effective amount of a bacteria strain of the invention”).
Mulder further teaches that the bacteria strain comprises a 16S rRNA gene that matches instant claim 26 SEQ ID NO: 2 as shown in the alignment below (page 13, column 4, lines 22-34; alignment performed in ABSS). 

    PNG
    media_image6.png
    859
    638
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    1007
    654
    media_image7.png
    Greyscale


Mulder also teaches 16S rRNA genes with 95% sequence identity to the polynucleotide disclosed, as determined by a Smith-waterman homology search algorithm using an affine gap search with a gap open penalty of 12 and a gap extension penalty of 2, BLOSUM matrix of 62 (page 23, column 24, lines 55-60). 
	Mulder further teaches that “the compositions of the invention may be particularly effective when used in combination with further therapeutic agents” stating that the immune-modulatory effects of the compositions of the invention may be effective when combined with one or more direct anti-cancer agents (page 17, column 12, lines 63-67). Mulder teaches that in preferred embodiments the anti-cancer agent is an immune checkpoint inhibitor or a targeted antibody immunotherapy (page 18, column 13, lines 3-5). Mulder provides a list of potential anti-cancer agents to use in combination with the bacteria strain, including PD-1 antibodies such as pembrolizumab and nivolumab (page 18, columns 13 and 14 through page 19, column 15). 
	Mulder also teaches that the pharmaceutical composition comprising the bacteria strain is administered to the subject via oral administration (page 12, column 2, lines 62-67, “the composition of the invention is for oral administration. Oral administration of the strains of the invention can be effective for treating cancer”). 
	Overall, Mulder teaches the use of PD-1 antibodies in combination with an Enterococcus strain with a 16S rRNA that matches that of instant claim 1 for the treatment of cancer. Mulder, however, does not provide motivation to choose this immunotherapy over the others listed. Furthermore, Mulder teaches the use of PD-1 antibodies and does not explicitly disclose the combination of the bacteria strain with a PD-L1 inhibitor. As the PD-1 antibodies taught by Mulder inhibit the PD-1/PD-L1 axis, the use of a PD-L1 inhibitor would have been obvious to a skilled artesian as either an anti-PD-1 antibody or an anti-PD-L1 antibody would achieve the goal of inhibiting the PD-1/PD-L1 axis.
	Routy teaches motivation to use an anti-PD-1/PD-L1 antibody in combination with Enterococcus gallinarum and also teaches the blockade of the PD-1/PD-L1 axis with an anti-PD-L1 antibody (abstract; page 3, Figure 2G.). Routy teaches that antibiotics can inhibit the clinical benefits of immune checkpoint inhibitors (ICIs) in patients with advanced cancers. Routy studied the use of fecal microbiota transplantation (FMT) from cancer patients who responded to ICIs as well as from nonresponding patients to determine the impact of the gut microbiome on the use of PD-1-based immunotherapies (abstract). Routy teaches that the most widely used ICIs are monoclonal antibodies that target programmed cell death protein 1 (PD-1) and its ligand PD-L1 (page 1, left column, paragraph 1). Routy analyzed fecal samples from patients who responded and did not respond to PD-1/PD-L1 blockade and teaches that Enterococcus gallinarum was enriched in responders (page 3, Figure 2D). Routy further teaches intraperitoneal injection of the PD-1 antibody (page 4, Fig 3). Intraperitoneal injection, as taught by Routy, meets the limitation of parenteral injection in the instant claim per the examples of parenteral administration in the instant specification, page 38, lines 15-17.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a PD-L1 inhibitor, which inhibits binding of PD-L1 to PD-1, via parenteral administration as taught by Routy as the second anti-cancer agent in the method taught by Mulder. A skilled artesian would have been motivated to make this combination as Routy teaches that patients with Enterococcus gallinarum in the gut microbiome respond better to treatment with PD-1/PD-L1 blockade. 
	In regards to the kit claimed in instant claim 64, Mulder and Routy’s teachings discussed above meet the limitation of “a kit for treating cancer”. The method taught by Mulder and Routy put the first and second pharmaceutical compositions disclosed in the kit in use at the same time. This combination can be construed as being a kit as the inclusion of these compositions in a kit does not add additional functionality to the compositions (see MPEP 2111.05(b)).

Regarding claim 29, Mulder and Routy teach the method of claim 26 as discussed above. 
Mulder further teaches that the first pharmaceutical composition is administered to said subject daily (page 19, column 15, lines 64-65, “the compositions of the invention are to be administered daily”).

Regarding claim 30, Mulder and Routy teach the method of claim 26 as discussed above.
Mulder teaches that the composition may be administered once, sequentially as part of a treatment regimen, or daily (page 19, column 15, lines 62-65). Mulder also teaches that the treatment can be accompanied by assessment of the subject’s gut microbiota and the treatment repeated if delivery and/or partial or total colonization with the strain is not achieved (page 19, column 15, line 66-column 16 line 4). Based on this teaching by Mulder, the frequency of administration of the bacteria strain depends on the gut microbiota of the subject being treated. Mulder teaches that the bacteria strain could be administered one time, multiple times (sequentially in a treatment regimen), or as frequently as daily. The claim of administration every other day is considered to be routine optimization of the dosage regimen. 
	MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.
	Using the regimens taught by Mulder, a skilled artesian would be able to arrive at the claimed administration of every other day using routine optimization based on the subject being treated and the subject’s gut microbiota.

Regarding claim 31, Mulder and Routy teach the method of claim 26 as discussed above. 
Multer further teaches that the second pharmaceutical composition is administered to said subject twice a week (page 25, column 27, treatment schedule table lines 35-45, “TWx2”).

Regarding claim 40,  Mulder and Routy teach the method of claim 26 as discussed above. 
The experiments performed by Mulder focused on the use of the Enterococcus bacteria strain and a CTLA4 inhibitor. In the studies, mice received the bacteria strain on day 0 and started anti-CTLA-4 antibody administration on day 24 (page 24, column 26, line 63- page 25, column 27, line 3). In these studies the bacteria strain was administered prior to the first administration of the antibody immunotherapy.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the first composition prior to the first administration of the second composition comprising a PD-L1 antibody in the method taught by Mulder and Routy as demonstrated in the examples taught by Mulder. A skilled artesian would have been motivated to administer the first composition prior to the second in order to not only follow the method used by Mulder but also establish the gut microbiome prior to administering the antibody.

Regarding claim 41, Mulder and Routy teach the method of claim 26 as discussed above. 
The experiments performed by Mulder focused on the use of the Enterococcus bacteria strain and a CTLA4 inhibitor. In the studies, mice received the bacteria strain on day 0 and started anti-CTLA-4 antibody administration on day 24 (page 24, column 26, line 63- page 25, column 27, line 3). In these studies the bacteria strain was administered prior to the first administration of the antibody immunotherapy. The administration of the antibody on day 24 meets the limitation of at least 7, 14, and 21 days of instant claim 41.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the first composition at least 24 days prior to the first administration of the second composition comprising a PD-L1 of in the method taught by Mulder and Routy as demonstrated in the examples taught by Mulder. A skilled artesian would have been motivated to administer the first composition prior to the second in order to not only follow the method used by Mulder but also establish the gut microbiome prior to administering the antibody.

Regarding claim 42, Mulder and Routy teach the method of claim 26 as discussed above. 
The experiments performed by Mulder focused on the use of the Enterococcus bacteria strain and a CTLA4 inhibitor. In the studies, mice received the bacteria strain on day 0 and started anti-CTLA-4 antibody administration on day 24 (page 24, column 26, line 63- page 25, column 27, line 3). In these studies the bacteria strain was administered once daily for 42 days (Q1Dx42) and the antibody was administered twice a week for two weeks (TWx2). In this case, after the start of the administration of the CTLA4 antibody, the bacteria strain was continuously administered daily for 18 additional days demonstrating a parallel administration between the first and second pharmaceutical composition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the first composition and second composition comprising a PD-L1 in the method taught by Mulder and Routy in parallel as demonstrated in the examples taught by Mulder. A skilled artesian would have been motivated to administer the first composition prior to the second in order to not only follow the method used by Mulder but also establish and maintain the gut microbiome prior to administering the antibody.

Regarding claim 43, Mulder and Routy teach the method of claim 26 as discussed above.
Mulder further teaches that the cancer is a solid tumor cancer (page 16, column 10, lines 27-28, “the compositions of the invention are for use in subjects with solid tumors”). 
Routy also teaches solid tumors including non-small cell lung cancer and urothelial carcinoma (page 1, right column, paragraph 3).

Regarding claim 44, Mulder and Routy teach the method of claim 26 as discussed above.
Mulder further teaches that the cancer is lung cancer, breast cancer, or liver cancer (page 12, column 2, lines 24-26), lymphoma (page 17, column 12, line 56), hepatoma (page 21, column 20, line 62), melanoma (page 17, column 12, line 55), bladder cancer (page 17, column 12, line 40), or colon cancer (page 17, column 11, line 2).

Regarding claim 45, Mulder and Routy teach the method of claim 44 as discussed above.
Mulder further teaches that the cancer is non-small cell lung cancer (page 17, column 12, line 21). Routy also teaches that the cancer is non-small cell lung cancer (page 1, right column, paragraph 3).

Regarding claim 46, Mulder and Routy teach the method of claim 26 as discussed above.
Routy teaches that there is a high frequency of Enterococcus gallinarum bacteria in the gut microbiome of patients who responded to therapy with PD-1/PD-L1 blockade (page 3, Figure 2D). Routy further teaches that fecal microbiota transplantation (FMT) from cancer patients who responded to the PD-1 blockade treatments into mice models ameliorated the antitumor effects of PD-1 blockade, whereas FMT from nonresponding patients failed to do so (abstract). 
Mulder teaches that the use of Enterococcus gallinarum may be particularly effective when used in combination with further therapeutic agents, such as checkpoint inhibitors and antibody immunotherapy (page 17, column 12, line 64 through page 18, column 13, line 5).
Based on these teachings. it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the method taught by Routy and Mulder with patients who are non-responsive or only partially responsive to administration of the PD-L1 antibody alone. A skilled artesian would have had a reasonable expectation of success in increasing the patient’s responsiveness to the PD-L1 antibody by also administering Enterococcus gallinarum as this is taught by Mulder and demonstrated in the study performed by Routy.

Regarding claim 47, Mulder and Routy teach the method of claim 46 as discussed above.
Mulder teaches that the composition of the invention may be administered to a subject that has been diagnosed with cancer, or that has been identified as being at risk of cancer (page 19, column 16, lines 12-14). As Mulder teaches that the composition is administered to a patient who has been diagnosed or as a prophylactic measure to prevent development of cancer, it is clear that the method can be utilized in patients who have not been administered an anti-cancer agent or therapy prior to the implementation of the method of claim 26.

Regarding claim 48, Mulder and Routy teach the method of claim 26 as discussed above.
Mulder further teaches that the subject is intolerant to a chemotherapy treatment (page 17, lines 8-12, “the compositions of the invention are for use in treating a subject that has previously received chemotherapy. In certain embodiments, the compositions of the invention are for use in treating a subject that has not tolerated a chemotherapy treatment”)

Regarding claim 49, Mulder and Routy teach the method of claim 26 as discussed above. 
Mulder teaches that the use of Enterococcus gallinarum may be particularly effective when used in combination with further therapeutic agents, such as checkpoint inhibitors and antibody immunotherapy (page 17, column 12, line 64 through page 18, column 13, line 5).
Routy teaches that there is a high frequency of Enterococcus gallinarum bacteria in the gut microbiome of patients who responded to therapy with PD-1/PD-L1 blockade (page 3, Figure 2D). Routy further teaches that fecal microbiota transplantation (FMT) from cancer patients who responded to the PD-1 blockade treatments into mice models ameliorated the antitumor effects of PD-1 blockade, whereas FMT from nonresponding patients failed to do so (abstract). 
Based on these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that treatment with a combination of Enterococcus gallinarum and a PD-L1 inhibitor would render more effective results in treating cancer than either of the two treatments alone.
It is noted that the instant claim is drawn to outcomes of the combination treatment taught by Mulder and Routy. MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). That is to say that if a skilled artesian were to apply the combination treatment method taught by Mulder and Routy, the result would be that the combination is more effective than either of the treatments alone.

Regarding claim 50, Mulder and Routy teach the method of claim 26 as discussed above. 
Mulder further teaches that the bacterial strain is dried (page 21, column 20, lines 19-20, “wherein said bacterial strain is spray dried”).

Regarding claim 51, Mulder and Routy teach the method of claim 26 as discussed above. 
Mulder further teaches that the therapeutically effective amount of the bacteria strain comprises from about 1 x 103 to about 1 x 1011 colony forming units (CFU). Mulder teaches that in the composition, the bacterial strain is in an amount of from about 1 x 106 to about 1 x 1011 CFU/g with respect to the weight of the composition (page 20, lines 53-40).

Regarding claim 52, Mulder and Routy teach the method of claim 26 as discussed above. 
Mulder further teaches that the bacteria strain is capable of at least partially colonizing an intestine of said subject (page 21, lines 27-29, “wherein the bacterial strain is lyophilized or spray dried and wherein it is capable of partially or totally colonizing the intestine”).

Regarding claim 53, Mulder and Routy teach the method of claim 26 as discussed above.
Mulder further teaches that the pharmaceutical composition is formulated for delivery to an intestine of said subject (page 23, lines 9-13, “the pharmaceutical formulation is … suitable for delivery of the composition of the invention to the intestine by oral administration”). 

Regarding claims 54 and 55, Mulder and Routy teach the method of claim 26 as discussed above. 
As discussed in the rejection of claim 26, Mulder teaches the bacteria strain comprises a 16S rRNA gene that has 100% identity to the polynucleotide sequence of instant application SEQ ID NO: 2. Alignment of the polynucleotides are shown in the rejection of claim 26.

Regarding claim 56, Mulder and Routy teach the method of claim 26 as discussed above.
Mulder further teaches that the bacteria strain is of species Enterococcus gallinarum (page 12, column 3, lines 23-26).

Regarding claim 57, Mulder and Routy teach the method of claim 26 as discussed above.
Mulder further teaches that the bacterial strain is the strain deposited under accession number NCIMB 42488 (page 13, column 3, lines 40-43).

Regarding claim 58, Mulder and Routy teach the method of claim 26 as discussed above.
Routy teaches that the PD-1/PD-L1 axis can be inhibited using a PD-1/PD-L1 monoclonal antibody (mAb) (page 1, right column, paragraph 3).

Regarding claim 60, Mulder and Routy teach the method of claim 26 as discussed above. 
Mulder further teaches that the first pharmaceutical composition further comprises one or more pharmaceutically acceptable excipients, carriers, or diluent (page 20, column 18, lines 1-5 “compositions of the invention may comprise pharmaceutically acceptable excipients or carriers… Acceptable carriers or diluents for therapeutic use are well known in the pharmaceutical art”).

Regarding claim 62, Mulder and Routy teach the method of claim 26 as discussed above. 
Mulder further teaches administering a third pharmaceutical composition that comprises lipopolysaccharide (page 17, column 11, lines 62-65, “Examples 4 and 5 demonstrate that when a bacterial strain as described herein is used in combination with lipopolysaccharide (LPS), there is a synergistic increase in IL-1β. LPS is known to elicit a pro-inflammatory effect”; column 12, lines 2-3, “the treatment or prevention comprises using a bacterial strain as described herein in combination with LPS”). As Mulder is teaching the further administration of LPS in the method taught by Mulder and Routy, it would have been obvious to a skilled artesian that the LPS would be administered in a pharmaceutical composition. 

Regarding claim 63, Mulder and Routy teach the method of claim 26 as discussed above.
Mulder further teaches that the treatment comprises increasing the level of expression of IFN-ɣ in the tumor microenvironment and IL-6 in the blood (page 26, column 30, lines 25-27, “which is more specifically indicative of IFN-ɣ type responses, also supported by IL-32, which is IFN-ɣ inducible”; page 17, lines 55-60, the treatment or prevention of cancer comprises increasing the level of expression of one or more of IL-1β, IL-6 and TNF-α”). 
It is further noted that the increases in expression claimed in the instant claim are outcomes to the method taught by Mulder and Routy and are considered to be inherent to the method itself which is not considered to be patentably new (see MPEP 2112 (I)). That is to say that if one were to administer the method taught by Mulder and Routy to a patient, the outcomes of that treatment would include the increases in the expression of the cytokines and the localization of the CD8α cells as taught in instant claim 63.

Claims 27-28, 32-39, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,839,655 B2 (Mulder, I.E., et al) 12 Dec 2017 (priority date 20 Nov. 2015) in view of Routy, B., et al (2018) Gut microbiome influences efficacy of PD-1-based immunotherapy against epithelial tumors Science 359; 1-7 as applied to claim 26 above and in further view of US 2014/0212396 A1 (Newman, M.J.) 31 July 2014.

Regarding claim 27, Mulder and Routy teach the method of claim 26 as discussed above.
Mulder and Routy, however, teach that the PD-L1 antibody is administered via Intraperitoneal injection and do not disclose subcutaneous or intravenous administration, although these are routine administration routes in the art.
Newman studied compositions of substantially non-viable gram-negative bacterial organisms in methods for treating cancer (abstract) and teaches that the bacteria can be E. coli (page 4, [0048]). In the study performed by Routy, Escherichia coli was a bacteria species that was found in patients who responded to PD-1/PD-L1 blockade (Routy, page 3, Figure 2G.). Newman teaches that the cancer therapy comprises administration of gram-negative organisms together with one or more antagonists including PD-L1 (page 9, [0087]). Newman teaches that the antagonists directed to PD-L1 are typically administered intravenously (page 9, [0087]). Newman further teaches that the compositions are formulated for pharmaceutical administration and may be administered subcutaneously (page 8, [0078]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the second pharmaceutical composition in the method taught by Mulder and Routy via subcutaneous or intravenous administration as taught by Newman. A skilled artesian would have been motivated to use this administration route as it is routine in the art and taught by Newman to be effective in therapeutic treatments involving bacteria and antibodies for the treatment of cancer.

Regarding claim 28, Mulder, Routy, and Newman teach the method of claim 27 as discussed above. 
Newman teaches that the PD-L1 antibody is administered to the subject by intravenous infusion (page 9, [0087]; page 8, [0078]).

Regarding claims 32-35, Mulder and Routy teach the method of claim 26 as discussed above.
Mulder and Routy, however, do not disclose that the second pharmaceutical composition is administered once every 7, 14, 21, or 28 days as disclosed in instant claim 32-35.
Newman studied compositions of substantially non-viable gram-negative bacterial organisms in methods for treating cancer (abstract) and teaches that the bacteria can be E. coli (page 4, [0048]). In the study performed by Routy, E. coli was a bacteria species that was found in patients who responded to PD-1/PD-L1 blockade (Routy, page 3, Figure 2G.). Newman teaches that the cancer therapy comprises administration of gram-negative organisms together with one or more antagonists including PD-L1. Newman teaches that the antagonists directed to PD-L1 are typically administered intravenously every 1 to 4 weeks (page 9, [0087]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the second pharmaceutical composition in the method taught by Mulder and Routy every 7, 14, 21, or 28 days (every 1, 2, 3, or 4 weeks) as taught by Newman. A skilled artesian would have been motivated to use this follow these administration regimens as they are routine in the art and taught by Newman to be effective in therapeutic treatments involving bacteria and antibodies for the treatment of cancer.

Regarding claims 36-39, Mulder and Routy teach the method of claim 26 as discussed above.
Mulder discloses that the first composition is administered to the subject daily (page 19, column 15, lines 62-65).
Mulder and Routy, however, do not disclose that the second pharmaceutical composition is administered once every 7, 14, 21, or 28 days as disclosed in instant claim 36-39.
Newman studied compositions of substantially non-viable gram-negative bacterial organisms in methods for treating cancer (abstract) and teaches that the bacteria can be E. coli (page 4, [0048]). In the study performed by Routy, E. coli  was a bacteria species that was found in patients who responded to PD-1/PD-L1 blockade (Routy, page 3, Figure 2G.). Newman teaches that the cancer therapy comprises administration of gram-negative organisms together with one or more antagonists including PD-L1. Newman teaches that the antagonists directed to PD-L1 are typically administered intravenously every 1 to 4 weeks (page 9, [0087]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the second pharmaceutical composition in the method taught by Mulder and Routy via every 7, 14, 21, or 28 days (every 1, 2, 3, or 4 weeks) as taught by Newman with the first composition being administered daily as taught by Mulder. A skilled artesian would have been motivated to use this follow these administration regimens for the second composition as they are routine in the art and taught by Newman to be effective in therapeutic treatments involving bacteria and antibodies for the treatment of cancer.

Regarding claim 61, Mulder and Routy teach the method of claim 26 as discussed above.
Mulder and Routy, however, do not disclose that the second pharmaceutical composition comprises one or more pharmaceutically acceptable excipients, carriers or diluents.
Newman studied compositions of substantially non-viable gram-negative bacterial organisms in methods for treating cancer (abstract) and teaches that the bacteria can be E. coli (page 4, [0048]). In the study performed by Routy, Escherichia coli was a bacteria species that was found in patients who responded to PD-1/PD-L1 blockade (Routy, page 3, Figure 2G.). Newman teaches that the cancer therapy comprises administration of gram-negative organisms together with one or more antagonists including PD-L1 (page 9, [0087]). Newman further teaches that the compositions are formulated for pharmaceutical administration and contain pharmaceutically acceptable carriers including diluents, excipients, or carriers (page 8, [0078]; page 7, [0075]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the second pharmaceutical composition in the method taught by Mulder and Routy comprise pharmaceutically acceptable excipients, carriers, or diluents as taught by Newman. A skilled artesian would have been motivated to include these additional materials in order to safely and effectively administer the composition to subjects.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,839,655 B2 (Mulder, I.E., et al) 12 Dec 2017 (priority date 20 Nov. 2015) in view of Routy, B., et al (2018) Gut microbiome influences efficacy of PD-1-based immunotherapy against epithelial tumors Science 359; 1-7 as applied to claim 26 above and in further view of US 2018/0010114 A1 (Brin, E., and W. He) 11 Jan 2018.
Mulder and Routy teach the method of claim 26 as discussed above. 
Mulder teaches that the PD-1/PD-L1 axis can be inhibited using a PD-1/PD-L1 monoclonal antibody (page 1, right column, paragraph 3), but does not disclose that the PD-L1 antibody is one of those listed in instant claim 59.
Brin teaches combination therapies including arginine depleting agents used in combination with cancer immunotherapies for the treatment of cancer (abstract). Brin teaches that the arginine depletion agents include arginine deiminase (ADI) enzymes of polypeptides (page 8, [0112]) which includes enterococcus faecalis (page 10, Table A1, row 5). It is noted that in the study performed by Routy, enterococcus faecalis was a bacteria species that was found in patients who responded to PD-1/PD-L1 blockade (Routy, page 3, Figure 2G.). Brin teaches that the arginine depletion agents are used in combination with immunotherapies including PD-L1 antagonists for the treatment of colorectal cancer, melanoma, breast cancer, non-small cell lung cancer, bladder cancer, and renal cell carcinoma (page 2, [0024]). Brin teaches that the PD-L1 antagonist is a PD-L1 antibody or antigen binding fragment of small molecule that specifically binds thereto, including atezolizumab, avelumab, and durvalumab (page 101, 22.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used one of the PD-L1 antibodies disclosed by Brin in the method taught by Mulder and Routy. A skilled artesian would have been motivated to make this combination in order to use a PD-L1 antibody that is known and characterized in the prior art. Furthermore, Brin teaches the use of the antibody in combination with bacteria strains which are known to be effective in ameliorating PD-1/PD-L1 blockade as taught by Routy (abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Copending Application 16/931,110; effective filing date 01/19/2018
Claims 26-58 and 60-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-56 and 60-64 of copending Application No. 16/931,110 claim set of 17 Nov 2021 (herein ‘011) in view of Routy, B., et al (2018) Gut microbiome influences efficacy of PD-1-based immunotherapy against epithelial tumors Science 359; 1-7 Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

Regarding instant application claims 26, 36, 58, and 64, claims 26 and 64 of ‘110 are drawn to a method and kit for treating cancer in a subject in need thereof comprising administering to a subject a first pharmaceutical composition that comprises a therapeutically effective amount of a bacteria strain of the genus Enterococcus, wherein said bacteria strain comprises a 16S rRNA gene sequence at least 95% identical to a polynucleotide sequence of SEQ ID NO: 2 and a second pharmaceutical composition comprising a CTLA-4 inhibitor where the first composition is administered via oral administration and the second is administered via parenteral administration and wherein the method is effective to treat cancer in a patient. The difference between claim 26 of the instant application and ‘110 is the use of a PD-L1 inhibitor in place of the CTLA-4 inhibitor in the claimed method. The use of a PD-L1 inhibitor in place of a CTLA-4 inhibitor would have been an obvious substitution in view of the prior art. 
Routy teaches motivation to use an anti-PD-1/PD-L1 antibody in combination with Enterococcus gallinarum and also teaches the blockade of the PD-1/PD-L1 axis with an anti-PD-L1 antibody (abstract; page 3, Figure 2G.). Routy teaches that antibiotics can inhibit the clinical benefits of immune checkpoint inhibitors (ICIs) in patients with advanced cancers. Routy studied the use of fecal microbiota transplantation (FMT) from cancer patients who responded to ICIs as well as from nonresponding patients to determine the impact of the gut microbiome on the use of PD-1-based immunotherapies (abstract). Routy teaches that the most widely used ICIs are monoclonal antibodies that target programmed cell death protein 1 (PD-1) and its ligand PD-L1 (page 1, left column, paragraph 1). Routy analyzed the fecal sample from patients who responded and did not respond to PD-1/PD-L1 blockade and teaches that Enterococcus gallinarum was enriched in responders (page 3, Figure 2D). 
It would have been obvious to a skilled artesian to have substituted a PD-L1 antibody (instant claim 58) in place of the CTLA-4 inhibitor in the method taught by ‘011 in view of the teachings of Routy. A skilled artesian would have been motivated to make this substitution as Routy teaches that the use of fecal transplants containing Enterococcus gallinarum have shown to ameliorate the use of PD-1/PD-L1 blockade.

Regarding instant claim 36, ‘110 claim 29 teaches that the first pharmaceutical composition is administered to the subject daily and ‘110 claim 32 teaches that the second pharmaceutical composition is administered to the subject no more than once every 7 days. It would have been obvious to combine these teachings to arrive at instant claim 36 where the first composition is administered daily and the second is administered every 7 days.

Regarding instant claims 27-35, 37-57, and 60-63, Instant claims 27-35 claim identical material to claims 27-35 of ‘110. Instant claims 37-57 claim identical material to claims 36-56 of ‘110. Instant claims 60-63 claim identical material to claims 60-63 of ‘110. It would have been obvious to apply these claims to the method of ‘110 modified by Routy as they are known methods in the art and are shown to be effective when using a checkpoint inhibitor combined with the bacteria of instant claim 26.

Claim 59 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 16/931,110 claim set of 17 Nov 2021 in view of Routy, B., et al (2018) Gut microbiome influences efficacy of PD-1-based immunotherapy against epithelial tumors Science 359; 1-7 and in further view of US 2018/0010114 A1 (Brin, E., and W. He) 11 Jan 2018. Although the claims at issue are not identical, they are not patentably distinct from each other.
Copending application ‘110 modified by Routy discloses the method of instant claim 26 as discussed above. While Routy doesn’t disclose that the PD-L1 inhibitor is selected from the group disclosed in instant claim 59, those listed are known PD-L1 inhibitors in the prior art. 
For example, Brin teaches combination therapies including arginine depleting agents used in combination with cancer immunotherapies for the treatment of cancer (abstract). Brin teaches that the arginine depletion agents include arginine deiminase (ADI) enzymes of polypeptides (page 8, [0112]) which includes enterococcus faecalis (page 10, Table A1, row 5). In the study performed by Routy, enterococcus faecalis was a bacteria species that was found in patients who responded to PD-1/PD-L1 blockade (Routy, page 3, Figure 2G.). Brin teaches that the arginine depletion agents are used in combination with immunotherapies including PD-L1 antagonists for the treatment of colorectal cancer, melanoma, breast cancer, non-small-cell lung cancer, bladder cancer, and renal cell carcinoma (page 2, [0024]). Brin teaches that the PD-L1 antagonist is a PD-L1 antibody or antigen binding fragment of small molecule that specifically binds thereto, including atezolizumab, avelumab, and durvalumab (page 101, 22.).
It would have been obvious to a skilled artesian to have used one of the three antibodies taught by Brin in the method taught by ‘110 and Routy. A skilled artesian would have been motivated to use one of these antibodies as they are characterized in the prior art. Furthermore Brin teaches their use with bacteria for the treatment of solid cancers.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Copending Application 16/932,052; effective filing date 01/19/2018
Claims 26-58 and 60-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-58 of copending Application No. 16/932,052 claim set of 24 Nov 2020 (herein ‘052) in view of Routy, B., et al (2018) Gut microbiome influences efficacy of PD-1-based immunotherapy against epithelial tumors Science 359; 1-7. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

Regarding instant application claims 26, 58, and 64, claims 25 and 58 of ‘052 are drawn to a method and kit for treating cancer in a subject in need thereof comprising administering to a subject a first pharmaceutical composition that comprises a therapeutically effective amount of a bacteria strain of the genus Enterococcus, wherein said bacteria strain comprises a 16S rRNA gene sequence at least 95% identical to a polynucleotide sequence of SEQ ID NO: 2 and a second pharmaceutical composition comprising pembrolizumab of a PD-1 binding fragment thereof; where the first composition is administered via oral administration and the second is administered via parenteral administration and wherein the method is effective to treat cancer in a patient. The difference between claims 26 and 64 of the instant application and the claims of ‘052 is the use of a PD-L1 inhibitor in place of the PD-1 inhibitor pembrolizumab in the claimed method/kit. The use of a PD-L1 inhibitor in place of the PD-1 inhibitor pembrolizumab inhibitor would have been an obvious substitution. One of ordinary skill in the art would have recognized that PD-1 and PD-L1 antibodies both block the PD-1/PD-L1 axis and the use of either of the targets would result in the blockade of the axis.
For example, Routy teaches motivation to use an anti-PD-1/PD-L1 antibody in combination with Enterococcus gallinarum and also teaches the blockade of the PD-1/PD-L1 axis with an anti-PD-L1 antibody (abstract; page 3, Figure 2G.). Routy teaches that antibiotics can inhibit the clinical benefits of immune checkpoint inhibitors (ICIs) in patients with advanced cancers. Routy studied the use of fecal microbiota transplantation (FMT) from cancer patients who responded to ICIs as well as from nonresponding patients to determine the impact of the gut microbiome on the use of PD-1-based immunotherapies (abstract). Routy teaches that the most widly used ICIs are monoclonal antibodies that target programmed cell death protein 1 (PD-1) and its ligand PD-L1 (page 1, left column, paragraph 1). Routy analyzed the fecal sample from patients who responded and did not respond to PD-1/PD-L1 blockade and teaches that Enterococcus gallinarum was enriched in responders (page 3, Figure 2D). 
It would have been obvious to a skilled artesian to have substituted a PD-L1 antibody (instant claim 58) in place of the PD-1 inhibitor pembrolizumab in the method taught by ‘052 as discussed by Routy. A skilled artesian would have been motivated to make this substitution in order to use known PD-1/PD-L1 blockade in the method.

Regarding instant claims 27-35, 38, 40-57, and 60-63, Instant claims 27-35 claim identical material to claims 26-34 of ‘052. Instant claim 38 claims identical material to claim 35 of ‘052. Instant claims 40-57 claim identical material to claims 36-53 of ‘052. Instant claims 60-63 claim identical material to claims 54-57 of ‘052.

Regarding instant claims 36-37 and 39, ‘052 claim 29 teaches that the first pharmaceutical composition is administered to the subject daily and ‘052 claims 31-32 and 34 claim that the second pharmaceutical composition is administered to the subject every 7 days, every 14 days, and every 28 days, respectively . It would have been obvious to combine ‘052 claim 29 with claims 31-32 and 34 to arrive at instant claims 36-37 and 39 where the first composition is administered daily and the second is administered every 7 days, every 14 days, and every 28 days, respectively.

Claim 59 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 16/932,052 claim set of 24 Nov 2020 (herein ‘052) in view of Routy, B., et al (2018) Gut microbiome influences efficacy of PD-1-based immunotherapy against epithelial tumors Science 359; 1-7 and in further view of US 2018/0010114 A1 (Brin, E., and W. He) 11 Jan 2018. Although the claims at issue are not identical, they are not patentably distinct from each other.
Copending application ‘052 modified by Routy discloses the method of instant claim 26 as discussed above. While Routy doesn’t disclose that the PD-L1 inhibitor is selected from the group disclosed in instant claim 59, those listed are known PD-L1 inhibitors in the prior art. 
For example, Brin teaches combination therapies including arginine depleting agents used in combination with cancer immunotherapies for the treatment of cancer (abstract). Brin teaches that the arginine depletion agents include arginine deiminase (ADI) enzymes of polypeptides (page 8, [0112]) which includes enterococcus faecalis (page 10, Table A1, row 5). In the study performed by Routy, enterococcus faecalis was a bacteria species that was found in patients who responded to PD-1/PD-L1 blockade (Routy, page 3, Figure 2G.). Brin teaches that the arginine depletion agents are used in combination with immunotherapies including PD-L1 antagonists for the treatment of colorectal cancer, melanoma, breast cancer, non-small-cell lung cancer, bladder cancer, and renal cell carcinoma (page 2, [0024]). Brin teaches that the PD-L1 antagonist is a PD-L1 antibody or antigen binding fragment of small molecule that specifically binds thereto, including atezolizumab, avelumab, and durvalumab (page 101, 22.).
It would have been obvious to a skilled artesian to have used one of the three antibodies taught by Brin in the method taught by ‘052 and Routy. A skilled artesian would have been motivated to use one of these antibodies as they are characterized in the prior art. Furthermore Brin teaches their use with bacteria for the treatment of solid cancers.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Copending Application 16/931,104; effective filing date 01/19/2018
Claims 26-58 and 60-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-56 and 60--64 of copending Application No. 16/931,104 claim set of 01 Feb 2022 (herein ‘104) in view of Routy, B., et al (2018) Gut microbiome influences efficacy of PD-1-based immunotherapy against epithelial tumors Science 359; 1-7 Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

Regarding instant application claims 26, 58, and 64, claims 25, 56, 57, and 87 of ‘104 are drawn to a method (claims 25 and 57) and kit (claims 56 and 87) for treating cancer in a subject in need thereof comprising administering to a subject a first pharmaceutical composition that comprises a therapeutically effective amount of a bacteria strain of the genus Enterococcus, wherein said bacteria strain comprises a 16S rRNA gene sequence at least 95% identical to a polynucleotide sequence of SEQ ID NO: 2 and a second pharmaceutical composition comprising a GD3 antibody (claims 25 and 57) or a checkpoint inhibitor listed in claims 56 and 87; where the first composition is administered via oral administration and the second is administered via parenteral administration and wherein the method is effective to treat cancer in a patient. The difference between claims 26 and 64 of the instant application and those of ‘104 is the use of a PD-L1 inhibitor in place of the antibodies disclosed in the claimed method of ‘104. The use of a PD-L1 inhibitor in place of these antibodies would have been an obvious substitution in view of the prior art. 
Routy teaches motivation to use an anti-PD-1/PD-L1 antibody in combination with Enterococcus gallinarum and also teaches the blockade of the PD-1/PD-L1 axis with an anti-PD-L1 antibody (abstract; page 3, Figure 2G.). Routy teaches that antibiotics can inhibit the clinical benefits of immune checkpoint inhibitors (ICIs) in patients with advanced cancers. Routy studied the use of fecal microbiota transplantation (FMT) from cancer patients who responded to ICIs as well as from nonresponding patients to determine the impact of the gut microbiome on the use of PD-1-based immunotherapies (abstract). Routy teaches that the most widly used ICIs are monoclonal antibodies that target programmed cell death protein 1 (PD-1) and its ligand PD-L1 (page 1, left column, paragraph 1). Routy analyzed the fecal sample from patients who responded and did not respond to PD-1/PD-L1 blockade and teaches that Enterococcus gallinarum was enriched in responders (page 3, Figure 2D). 
It would have been obvious to a skilled artesian to have substituted a PD-L1 antibody (instant claim 58) in place of the antibodies in the methods/kits taught by ‘104 in view of the teachings of Routy. A skilled artesian would have been motivated to make this substitution as Routy teaches that the use of fecal transplants containing Enterococcus gallinarum  have shown to ameliorate the use of PD-1/PD-L1 blockade.

Regarding instant claim 36, ‘104 claim 27 claims that the first pharmaceutical composition is administered to the subject daily and ‘104 claim 28 claims that the second pharmaceutical composition is administered to the subject once every 7 days. It would have been obvious to combine these teachings to arrive at instant claim 36 where the first composition is administered daily and the second is administered every 7 days.

Regarding instant claims 27-35, 37-58 and 60-63, Instant claims 27-35 claim identical material to claims 26-28 and 58-61 of ‘104. Instant claims 37-57 claim identical material to claims 29-49 and 62-82 of ‘104. Instant claims 60-63 claim identical material to claims 52-55 and 83-86 of ‘104. It would have been obvious to apply these claims to the method of ‘104 modified by Routy as they are known methods in the art and are shown to be effective when using a checkpoint inhibitor combined with the bacteria of instant claim 26.

Claim 59 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 16/931,104 claim set of 01 Feb 2022 (herein ‘104)  in view of Routy, B., et al (2018) Gut microbiome influences efficacy of PD-1-based immunotherapy against epithelial tumors Science 359; 1-7 and in further view of US 2018/0010114 A1 (Brin, E., and W. He) 11 Jan 2018. Although the claims at issue are not identical, they are not patentably distinct from each other.
Copending application ‘104 modified by Routy discloses the method of instant claim 26 as discussed above. While Routy doesn’t disclose that the PD-L1 inhibitor is selected from the group disclosed in instant claim 59, those listed are known PD-L1 inhibitors in the prior art. 
For example, Brin teaches combination therapies including arginine depleting agents used in combination with cancer immunotherapies for the treatment of cancer (abstract). Brin teaches that the arginine depletion agents include arginine deiminase (ADI) enzymes of polypeptides (page 8, [0112]) which includes enterococcus faecalis (page 10, Table A1, row 5). In the study performed by Routy, enterococcus faecalis was a bacteria species that was found in patients who responded to PD-1/PD-L1 blockade (Routy, page 3, Figure 2G.). Brin teaches that the arginine depletion agents are used in combination with immunotherapies including PD-L1 antagonists for the treatment of colorectal cancer, melanoma, breast cancer, non-small-cell lung cancer, bladder cancer, and renal cell carcinoma (page 2, [0024]). Brin teaches that the PD-L1 antagonist is a PD-L1 antibody or antigen binding fragment of small molecule that specifically binds thereto, including atezolizumab, avelumab, and durvalumab (page 101, 22.).
It would have been obvious to a skilled artesian to have used one of the three antibodies taught by Brin in the method taught by ‘104 and Routy. A skilled artesian would have been motivated to use one of these antibodies as they are characterized in the prior art. Furthermore Brin teaches their use with bacteria for the treatment of solid cancers.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US 9,839,655 B2 (4D Pharma Research Limited) 12 Dec 2017
Claims 26, 51, 54-58, 60, and 62-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 9,839,655 Issued 12 Dec 2017 in view of Routy, B., et al (2018) Gut microbiome influences efficacy of PD-1-based immunotherapy against epithelial tumors Science 359; 1-7. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Claim 1 of ‘655 claims a pharmaceutical composition that comprises a therapeutically effective amount of a bacteria strain of the species Enterococcus gallinarium deposited under accession number NCIMB 42488, and a pharmaceutically acceptable excipient, diluent, or carrier. Claim 1 also sets the limitations wherein said therapeutically effective amount of the bacteria strain is an amount sufficient for treating cancer in a subject and wherein said bacteria strain is lyophilized. Claim 5 of ‘655 claims concentrations of the bacteria strain composition from about 1 x 106 to about 1 x 1011 CFU/g of said bacteria strain with respect to a total weight of said pharmaceutical composition. Claim 6 of ‘655 claims the addition of a lipopolysaccharide to the pharmaceutical composition. Claim 7 of ‘655 recites the limitation wherein said therapeutically effective amount is an amount effective to increase production of at least one cytokine selected from the group consisting of IL-6, TNF-α, and IL-1β. 
The claims of ‘655 discussed above (claims 1 and 5-7) contain overlapping subject matter with instant claims 26, 51, 54-57, 60, and 62-64. The difference between the instantly claimed method and the pharmaceutical composition claimed by ‘655 is the addition of a PD-L1 inhibitor therapy. This addition, however, would have been obvious to one of ordinary skill in the art in view of the prior art. 
Routy teaches motivation to use an anti-PD-1/PD-L1 antibody in combination with Enterococcus gallinarum and also teaches the blockade of the PD-1/PD-L1 axis with an anti-PD-L1 antibody (instant claim 58) (abstract; page 3, Figure 2G.). Routy teaches that antibiotics can inhibit the clinical benefits of immune checkpoint inhibitors (ICIs) in patients with advanced cancers. Routy studied the use of fecal microbiota transplantation (FMT) from cancer patients who responded to ICIs as well as from nonresponding patients to determine the impact of the gut microbiome on the use of PD-1-based immunotherapies (abstract). Routy teaches that the most widely used ICIs are monoclonal antibodies that target programmed cell death protein 1 (PD-1) and its ligand PD-L1 (page 1, left column, paragraph 1). Routy analyzed the fecal sample from patients who responded and did not respond to PD-1/PD-L1 blockade and teaches that Enterococcus gallinarum was enriched in responders (page 3, Figure 2D). 
It would have been obvious to a skilled artesian to have included the administration of a PD-L1 antibody with the pharmaceutical composition taught by ‘655 in view of the teachings of Routy. A skilled artesian would have been motivated to make this addition as Routy teaches that the use of fecal transplants containing Enterococcus gallinarum have shown to ameliorate the use of PD-1/PD-L1 blockade.

Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 9,839,655 Issued 12 Dec 2017  in view of Routy, B., et al (2018) Gut microbiome influences efficacy of PD-1-based immunotherapy against epithelial tumors Science 359; 1-7 and in further view of US 2018/0010114 A1 (Brin, E., and W. He) 11 Jan 2018. Although the claims at issue are not identical, they are not patentably distinct from each other.
‘655 combined with Routy discloses the method of instant claim 26 as discussed above. While Routy doesn’t disclose that the PD-L1 inhibitor is selected from the group disclosed in instant claim 59, those listed are known PD-L1 inhibitors in the prior art. 
For example, Brin teaches combination therapies including arginine depleting agents used in combination with cancer immunotherapies for the treatment of cancer (abstract). Brin teaches that the arginine depletion agents include arginine deiminase (ADI) enzymes of polypeptides (page 8, [0112]) which includes enterococcus faecalis (page 10, Table A1, row 5). In the study performed by Routy, enterococcus faecalis was a bacteria species that was found in patients who responded to PD-1/PD-L1 blockade (Routy, page 3, Figure 2G.). Brin teaches that the arginine depletion agents are used in combination with immunotherapies including PD-L1 antagonists for the treatment of colorectal cancer, melanoma, breast cancer, non-small-cell lung cancer, bladder cancer, and renal cell carcinoma (page 2, [0024]). Brin teaches that the PD-L1 antagonist is a PD-L1 antibody or antigen binding fragment of small molecule that specifically binds thereto, including atezolizumab, avelumab, and durvalumab (page 101, 22.).
It would have been obvious to a skilled artesian to have used one of the three antibodies taught by Brin in the method taught by ‘655 and Routy. A skilled artesian would have been motivated to use one of these antibodies as they are characterized in the prior art. Furthermore Brin teaches their use with bacteria for the treatment of solid cancers.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647